Case 1:19-cr-00338-GHW Document 37 Filed 04/03/20 Page 1 of 1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
a ven nne en - X

 

UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE

Mwave -against- —, 1] cr 33D ’

Defendant(s).

ween peweteneeneX

Defendant lLucatz a bar! hereby voluntazily consents to

participate in the following proceeding Via { e#téepconferencing or & teleconferencing:

we Appearance Before a Judicial Officer
_¢ — Arraignment (Note: If on Felony information, Defendant Must Sign Separate Waiver of

Indictment Form)

Se Hearing

Conference Before a Judicial Officer

SEE ANNEXED SHEET /t..f—

 

 

 

 

Defendant's Signature Deféndant’s Couns (s Signature
(Judge may obtain verbal consent on i ds FD
Record and Sign for Defendant)

Gu ot Srefeapet
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

4/3/2020 Aer i An

Date U.S. District Judge/U.S. Magistrate Judge

 

 
